 In the Matter of THE MAY DEPARTMENT STORES COMPANY, DOING BUSI-NESS AS FAMOUS-BARR COMPANYandDEPARTMENT STORES EMPLOYEESUNION, LOCAL 372, AFFILIATED WITH UNITED RETAIL, WHOLESALE &DEPARTMENT STORE EMPLOYEES OF AMERICA, C. I. O.CaseNo. R-4,580.-Decided December 04, 19112Jurisdiction:general retailing industry.Practice and Procedure:petition dismissed when unions made insubstantialshowings In an appropriate unit, and unit claimed by petitioner was found.inappropriate; company-wide unit claimed by -petitionerheldinappropriatewhen it improperly excluded two large disputed groups.Mr. Charles K. Hackler,for the Board.Mr. Milton H. TuckerandMr. Robert T. Burch,of St. Louis, Mo.,for the Company.'0Mr. M. J.,Levin, Mr. Victor B. Harris,andMr. Ben Schein,of St.Mr. Francis Heisler,of Chicago, Ill., for the C. I. O.Cllr.Herbert S. Thatcher,ofWashington, D. C., andMr. Elmer P:Theiss, Mr. Don Ellinger, Miss Verna Grayson, Mr. J. T. Latham,andMr. Daniel J. Murphy,of St. Louis, Mo., for the A. F. of L.Miss Viola James,of counsel to the Board.'DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Department Stores Employees Union,Local 372,affiliated with United Retail, Wholesale & Department StoreEmployees of America and Congress of Industrial Organizations,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of The MayDepartment Stores Company, doing business as Famous-Barr Com-pany, St. Louis, Missouri, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice beforeWill Maslow, Trial Examiner. Said hearing was heldat St. Louis, Missouri, on November 18, 21, and 23, 1942.The Board,46 N. L. R. B., No. 36.'305504086--43-vol. 46--20 '306DECISIONS OF NATIONAL LABOR RELATIONS BOARD.the Company, the C. I. 0., and the American Federation of Labor and,its affiliated International Unions, herein collectively called the A. F.of L., appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and.to introduce evidence bearing on the issues. -The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.-On December 3, 1942, the A. F. of L. and the Company filed briefs.,On December 4, 1942, the C. I. O. filed a brief, and on December 7,1942, the Company filed a reply brief.All the briefs have been con-sidered by the Board.The Company, in its briefs, moved to dismissthe petition of the C. I. O., for the reason that neither the C. I. O. nor.the A. F. of L. made a sufficient showing of representation, and forthe reason that the unit sought by the C. I. O. is inappropriate.Forthe reasons stated below, the motion is granted.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe May Department Stores Company is a New York corporation,owning and operating several large department stores in various parts,of the country.One-of these is the Famous-Barr Company at St.Louis, Missouri, whose employees are involved herein.At St. Louis,the Company owns and operates a main store and several warehouses,and is engaged in the business of selling merchandise and service.During the last year, the Company purchased and transported mer-chandise, valued at approximately $27,000,000, approximately 70 per-cent of which was transported to the Company from points outsidethe State of Missouri.During the same period, the Company soldand transported merchandise in excess of $27,000,000 in value, ofwhich approximately 12 percent was transported from St. Louis, topoints outside the State of Missouri.We find that the Company isengaged in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATIONS INVOLVEDDepartment Stores Employees Union, Local 372, affiliated withUnited Retail, Wholesale & Department Store Employees of Americaand the Congress of Industrial Organizations, and the American1 SeeMatter of The May Department Stores Company,doing business as The May Com-pony,andRetail Clerks International ProtectiveAssociation,RetailShoeSalesmen, LocalUnion No. 420, A. F. of L., et at.,39 N. L. R. B. 471. THE MAY DEPARTMENT STORES COMPANY307Federation of Labor and its affiliated International Unions, are labororganizations; each admitting to membership employees of theCompany.III. THE ALLEGEDQUESTION CONCERNING REPRESENTATIONOn October 28, 1942, the C. I. O. requested recognition as the bar-gaining, agent for the Company's employees, and conferences betweenthe Company and the C. I. O. were held on November 2 and 9, 1942.Thereafter, the Company refused the bargaining request on theground that the unit 'sought by the C. I. O. was not appropriate.The parties agreed on a company-wide unit, including the em-ployees of the main store and the St. Charles Street warehouse, butexcluding, in general terms, supervisory, managerial, executive, con-fidential, and temporary employees; employees who are covered byexisting contracts; and the Spring Avenue warehouse employees.The parties are in disagreement, however, as to whether numerousclassifications of employees should be included or excluded, and theyalso differ in regard to the precise definition of various categories.In general terms, the C. I. O. would exclude, and the A. F. of L. andthe Company would include, regular extra, part-time, and seasonalemployees; employees in, leased departments and demonstrators; thePine Street warehouse employees and, other "outside", employees;employees who have special skills; and office and clerical employees..The Company is a large department store, and utilizes in its businessnumerousbuildings, among them a main store, 3 warehouses, and acustomers'garage.As shown by the pay .roll, the functions of theCompany are divided into more than 350 departments.There is only1 pay roll for all the employees, and it indicates no differentiationbetween clerical and non-clerical, or selling and non-selling employees.All -employment and personnel policies are handled and directedthrough a central office.Generally the working conditions of all.theemployees are the same.Without discussing in detail all.the groupsin issue, and without making a final determination of the unit, therecord shows that 2 large disputed groups, regular extra employeesand office and clerical employees, many of whom are closely attachedto selling departments, should not be excluded from the unit, contraryto the contention of the C. I. O.The Company, like other department stores, maintains a list ofregularextra employees on whom it calls to meet the normal fluctua-tions of business.There were, 778 "regular selling extras" and 201"regularnon-selling extras," 2 on the pay roll submitted to the Trial2 "Regular selling extras" are those employees on the regular extra list.who work in sell-ing departments"Regular non-selling extras"are those on the regular extra list whowork in non-selling departments,and apparently may include clerical,office, stockroom,warehouse,and any employees who do not make sales to customers. t308DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer.These employees 'do not work on fixed days, but workwhenever the Company needs them. They may work a whole weekor several days or 1 or 2 days a week or month. They are assignedto various departments and may be shifted about during the day.Their salaries are comparable to those of the regular employees of theCompany, and their working conditions are generally the same.Be-cause of insurance requirements, they do not participate in group in-surance and the employees' Welfare Association.However, they are,allowed discounts for their own purchases from the Company, and theyreceive Christmas bonuses.Generally, they perform the same dutiesas regular extras whom we included in a unit established as appropriatein another store owned by the same Company.3 On the basis of thepresent record, we are of the opinion that they properly should beincluded in a unit with regular full-time employees.There are approximately 650 to 700 employees whom the G. I. O.would exclude on the ground that they are office and clerical employees.While about half of these appear to be engaged in strictly office andclericalwork, most of the remainder, who are assigned to variousselling and non-selling departments, are in frequent contact with cus-tomers and perform duties closely allied with those of other' employeeswhom the C. I. O. would include. It is apparent from the record thatthey have the same working conditions and benefits as other regularemployees of the Company. So-called office and clerical employeesin departments sought to be excluded by the C. I. O. are frequentlytransferred, both temporarily and permanently, to departments thatthe C. I. O. would include.Moreover, the office and clerical employeesare eligible for membership in the C. I. O.While we do not decidethat all office and clerical employees should be included, many of thosein dispute clearly should be in an industrial unit with other employeessought by the C. 1. 0O.Not only is the C. I. O.'s claimed unit inappropriate, but neitherlabor organization has made a substantial showing of representationin an appropriate unit.The C. 1. O. submitted a total of 924 un-'duplicated membership application cards, bearing apparently genuineoriginal signatures:The November 7, 1942, pay roll listed 5,515 em-ployees.Although only 580 cards were found by the Trial Examinerto bear names appearing on this pay roll within the claimed unit, weassumefor present purposes that most of the balance of the cards,which were not definitely established to be of persons not on the pay,s SeeMatter of The May Department Stores Company,doing business as The May Com-panyandRetail Clerks International Protective Association,Retail Shoe Salesmen Local,Union No 420, A. F of L,etal,39 N. L. It. B. 471.4 In addition to the regular extra and office and clerical employees,there are other smallergroups that the C. I 0. would exclude, but which might properly be includedin an indus-trial unit., THE MAY DEPARTMENT STORES COMPANY309roll because of difficulties involved in checking, also bear names ofemployees on the pay roll.With the inclusion of, the regular extraemployees and about half of the so-called office and clerical employees,the representation showing of the C. I. O. is not substantial.The'A. F. of L. submitted only 127 designation, cards at the hearing, whichwere not checked against the pay roll because they bore no indicationSince the unit proposed by the C. I. O. is inappropriate, and sinceneither the C. I. O. nor the A. F. of L. has presented evidence indicatingthat it represents a substantial number of employees in an appropriateunit, we hereby sustain the Company's motion to dismiss the petition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders, thatthe petition for investigation and certification of representatives ofemployees of The May Department Stores Company, doing businessas the Famous-Barr Company, St. Louis, Missouri, filed by Depart-ment Stores Employees Union, Local 372, affiliated with United Retail,Wholesale & Department Store Employees of America, C. I. 0., be,and it hereby is, dismissed.,MR. GERARD D. REmLY took no part in the consideration of the aboveDecision and Order.